Citation Nr: 1032047	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a left elbow condition.  

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

3.  Entitlement to an effective date earlier than June 24, 2005 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected Hepatitis C.  

6.  Entitlement to service connection for a lung condition, to 
include as due to exposure to chemicals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from April 1974 to June 1976.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in New York, 
New York (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the New York RO in September 2009.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

Although the RO increased the assigned disability rating for the 
Veteran's service connected Hepatitis C and granted an earlier 
effective date for her service connection PTSD during the 
pendency of the current appeal, the Veteran has made clear her 
desire to proceed with her appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a Veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  As such, 
those issues remain in appellate status.  

The issues of entitlement to an initial evaluation in excess of 
30 percent for service-connected PTSD, entitlement to an 
evaluation in excess of 10 percent for service-connected 
Hepatitis C and entitlement to service connection for a lung 
condition, to include as due to exposure to chemicals, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2009 written statement from the Veteran and in 
the Veteran's testimony at the September 2009 VA Travel Board 
hearing, prior to the promulgation of a decision in the appeal, 
the Veteran withdrew her appeal of the issues of entitlement to 
service connection for a left elbow condition and bilateral 
carpal tunnel syndrome.

2.  The Veteran's initial claim of entitlement to service 
connection for a nervous condition was denied by the RO in an 
unappealed August 1977 rating decision.

3.  The Veteran's November 1980 claim to reopen the previously 
denied claim of entitlement to service connection for a nervous 
condition was denied in an unappealed January 1981 administrative 
decision from the RO.

4.  The Veteran's claim of entitlement to service connection for 
PTSD was received on June 24, 2005.  Service connection was 
granted in a December 2007 rating decision.  

5.  The Veteran failed to file either an informal or formal claim 
for service connection for an acquired psychiatric condition 
between January 13, 1981 and June 24, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issues of entitlement to service 
connection for a left elbow condition and bilateral carpal tunnel 
syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).

2.  The criteria for an effective date earlier than August 27, 
1997 for the grant of service connection for diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide reasons 
and bases supporting this decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The Veteran 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).  With regards to the Veteran's 
claim, a VCAA letter from September 2006 satisfied the duty to 
notify provisions by describing the establishment of disability 
ratings and effective dates and ultimately advised the Veteran as 
to the information and evidence needed to substantiate the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.  Any error in the timing or content of the notice is 
harmless.  See Sanders, 487 F.3d at 891.  

Initially, the Board notes that the Veteran has withdrawn her 
appeal concerning the issues of entitlement to service connection 
for a left elbow condition and bilateral carpal tunnel syndrome.  
As such, any error in VCAA notice relating to those claims is 
moot.  The Board further notes that adjudication of a claim for 
an earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the resolution 
of the claim depends upon when certain documents were either 
received by VA and/or promulgated to the Veteran.  See generally 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2009).  
Consequently, there is no additional notice that could alter the 
outcome of the claims.  The Board finds that any VCAA notice 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran has not identified any potentially relevant evidence 
that has not been associated with the file, including VA 
treatment and examination records.  As noted in the Introduction, 
the Veteran testified at a VA Travel Board hearing in September 
2009.  In addition, the file includes the records from the 
Veteran's hospitalization in 1976.

Thus, VA has sufficiently satisfied its duties to inform and 
assist the Veteran in the development of her claim, and she is 
not prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  


Service connection for Left Elbow Condition 
and Bilateral Carpal Tunnel Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by her 
authorized representative.  38 C.F.R. § 20.204 (2009).  In 
September 2009, the Veteran testified at a VA Travel Board 
hearing and submitted a written statement asserting that she was 
withdrawing her appeal regarding the issues of entitlement to 
service connection for a left elbow condition and bilateral 
carpal tunnel syndrome.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
those issues.  Accordingly, the Board does not have jurisdiction 
to review these claims and such are dismissed.


Earlier Effective Date for the Grant of Service Connection for 
PTSD

The Veteran asserts that she is entitled to an earlier effective 
date for her service-connected PTSD because there was sufficient 
evidence of record to grant her claim at the time of an August 
1977 RO rating decision and a January 1981 administrative 
decisions which denied service connection for "nerves" and "a 
nervous condition", respectively.  The Veteran also asserts that 
she failed to appeal these decisions because she had no notice 
that she could appeal.  See the VA hearing transcript at page 43.  
For the reasons that follow, the Board concludes that an earlier 
effective date is not warranted.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  
Unless specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an evaluation 
and an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (emphasis added).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date earlier 
than that assigned in an RO decision, the claimant must file a 
timely appeal as to that decision.  Otherwise, the decision 
becomes final and the only basis for challenging the effective 
date is a motion to revise the decision based on clear and 
unmistakable error.  See also Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date of 
her claim to reopen, even with new evidence supporting an earlier 
disability date.").

The Veteran brought a prior claim for service connection for 
"nerves" in February 1977.  Although the August 1977 rating 
decision does not specifically mention this claim, a notation at 
the end of the decision notes that a "Disability was the result 
of the Veteran's own willful misconduct:  Drug Abuse."  See the 
August 1977 RO rating decision.  While the Veteran communicated 
with the RO within one year of this rating decision, she did not 
disagree with the rating decision.  The August 1977 rating 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In November 1980, the Veteran filed a claim for "a nervous 
condition."  This claim was denied in an administrative denial 
dated in January 1981.  While the Veteran communicated with the 
RO within one year of this decision, she did not disagree with 
the administrative decision.  The January 1981 administrative 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Thus, the earliest effective date possible could not be prior to 
January 13, 1981.  

Concerning the Veteran's assertion that she did not have notice 
that she could file an appeal to the August 1977 or January 1981 
administrative decisions, the law presumes that the notice 
letters are properly mailed and forwarded.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 
347 (Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  

The Veteran brought her current claim for service connection in 
June 2005, which was ultimately granted.  In this instance, the 
Veteran may only be availed if there is any conveyance from the 
Veteran which may be construed as an informal claim between 
January 13, 1981 and June 24, 2005.  

The Board notes that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  While the Veteran 
asserts that the symptomatology associated with her service-
connected PTSD has endured ever since her separation from service 
in June 1976, there is no communication from the Veteran of 
record which may be reasonable construed as a request for service 
connection for PTSD or any mental disorder between January 13, 
1981 and June 24, 2005.  

The Board finds that the RO has granted the earliest effective 
date possible based upon the facts in this case and the law and 
regulations.  The Veteran's prior claims, finally decided in 
August 1977 and January 1981, were extinguished when the Veteran 
failed to file timely express disagreement with such.  The 
Veteran did not file a petition to reopen the claim for service 
connection for an acquired psychiatric disability, to include 
PTSD, between January 1981 and the instant claim on June 24, 
2005.  

To some degree, the Veteran appears to be raising an argument 
couched in equity in that she contends that she has had PTSD all 
along and that it is unfair for VA not to compensate her for the 
entire period.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's earlier effective date claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal of the denial of service connection for a left elbow 
condition is dismissed.  

The appeal of the denial of service connection for bilateral 
carpal tunnel syndrome is dismissed.  

Entitlement to an effective date earlier than June 24, 2005 for 
the grant of service connection for PTSD is denied.  


REMAND

The Veteran claims her service-connected PTSD and Hepatitis C 
have worsened.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Additionally, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded a VA liver examination for 
her service-connected Hepatitis C in June 2005, more than four 
years ago.  She has not been provided a VA PTSD examination.  
Subsequent to the Veteran's most recent VA liver examination, she 
has alleged that the symptomatology associated with such has 
increased.  See e.g., the September 2009 VA hearing transcript at 
pages 14 and 19.  Statements from a VA nurse dated in June 2008 
and September 2009 assert that the Veteran's service-connected 
PTSD and Hepatitis C have gotten worse.  See statements from 
C.M., A.P.R.N. dated in June 2008 and September 2009.  

In light of the Veteran's testimony of increased symptomatology 
associated with her service-connected disabilities and the 
statements from the VA nurse, the Board concludes that a new VA 
examination is necessary.  

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, the Board is of the opinion that a VA 
PTSD examination and a more recent VA liver examination are in 
order in this case for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-connected 
disabilities.

The Veteran also asserts that her lung condition was caused by 
her exposure to chemicals in service.  See the September 2009 VA 
hearing transcript at page 7.  

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The competent medical evidence of record reflects that the 
Veteran has been diagnosed with chronic interstitial lung disease 
and restrictive lung disease.  See e.g., a January 1999 private 
treatment record from P.V., M.D. as well as a February 2002 VA 
respiratory examination with Pulmonary Function Test (PFT) 
results, respectively.  Hickson element (1) has been 
demonstrated.  

The Board notes that the Veteran's Military Occupational 
Specialty (MOS) while in the Navy was aircraft mechanic.  While 
the Veteran has been less than specific regarding what chemicals 
to which she was exposed, the Board finds that exposure to 
hazardous chemicals is congruent with the duties and assignments 
of her in-service MOS.  For the limited purposes of this remand, 
Hickson element (2) has been demonstrated.  

However, it is unclear whether the Veteran's exposure to such 
chemicals during service caused physical problems, to include the 
diagnosed lung condition(s).  The January 1999 private treatment 
record from P.V., M.D. specifically stated that the etiology of 
the Veteran's chronic interstitial lung disease was unclear.  See 
the January 1999 private treatment record from P.V., M.D.  The 
February 2002 VA examination report is silent on the matter of 
medical nexus.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  Given the 
evidence of current disability and in-service exposure to 
hazardous chemicals, the Veteran should be afforded a VA 
respiratory examination in connection with her claim.  See 38 
U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A medical 
nexus opinion should be requested in order to determine whether 
the Veteran's current lung condition is related to her active 
military service, to include exposure to hazardous chemicals.

Accordingly, these issues are REMANDED to the AMC for the 
following actions:

1.  The Veteran should be requested to 
indicate if she has received any VA or non-
VA medical treatment regarding the claims 
herein on appeal that is not evidenced by 
the current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that she may also 
submit any evidence or further argument 
relative to the claim at issue.

2.  Afford the Veteran a VA PTSD 
examination by a psychiatrist or a 
psychologist to determine the current 
extent of severity of her service-connected 
PTSD.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  To 
the extent possible, the manifestations of 
the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

The rationale for all opinions expressed 
must also be provided.

3.  Afford the Veteran an appropriate VA 
examination to determine the extent and 
severity of her service-connected Hepatitis 
C.  All appropriate studies and tests 
should be conducted.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the examination report should 
note review of the file.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency and degree, as 
appropriate) of manifestations of symptoms 
of fatigue, malaise, and anorexia.  The 
examiner should also specify whether the 
Veteran has experienced weight loss (and if 
so, whether it is minor or substantial), or 
other indications of malnutrition, and/or 
hepatomegaly related to hepatitis C.

The examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms severe enough to require bed 
rest and treatment by a physician), if any, 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and 
right upper right quadrant pain; and the 
total duration in weeks of incapacitating 
episodes during the past 12-month period.

4.  Schedule the Veteran for a VA 
respiratory examination to ascertain the 
current nature and etiology of her lung 
disability or disabilities.  The examiner 
should review the claims file and should 
note that review in the report.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
lung disability (address each lung 
diagnosis noted above) is causally related 
to her period of active service, including 
her presumed exposure hazardous chemicals.

Because the Veteran is competent to report 
the onset of difficulty breathing in 
service, as this requires only personal 
knowledge, not medical expertise, as it 
comes to her through her senses, the 
examiner must specifically address the 
Veteran's report of difficulty breathing 
during her period of active service in 
determining whether her current lung 
disability is related to active service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in- 
service injury and instead relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  Any opinion expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


